Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 2-2-21 are acknowledged.

Upon considering the amendments to claims 12, 25 and 27 and dependent claims thereof, the subspecies of immune checkpoint inhibitor under examination has been extended to include immune checkpoint molecules which agonize OX40 and GITR.

Claims 12-20, 22, and 25-34 are pending and under examination as they read on the elected species of anti-CD4 antibody “having a high cytotoxic activity,” wherein the subspecies of antibody “having a high cytotoxic activity” is one wherein “the antibody has no core fucoses in sugar chains present in its Fc region,” and further wherein the elected species of immune checkpoint inhibitor is “an immune checkpoint molecules which agonizes OX40 or GITR,” or “an immune checkpoint molecules which antagonizes PD-1,” and further wherein the species of cancer to be treated is “melanoma.”

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 28, 29, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 28 and 29 recite “…wherein an effective amount of an anti-human CD4 humanized antibody IT1208 or the anti-CD4 antibody or antigen-binding fragment thereof which antibody or fragment comprises a cytotoxic component bound thereto is administered to said patient.”  Does the phrase “the anti-CD4 antibody or antigen-binding fragment thereof” refer to the humanized antibody IT1208 per se, or to an anti-CD4 antibody which is not the IT1208 antibody?  Different skilled artisans would have different opinions as to the precise meaning of this phrase, and, in turn, the metes and bounds of the claimed invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20, 22, and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for reducing one or more potentially lethal, anaphylactic side-effects associated with administration of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing said potentially lethal, anaphylactic side-effects associated with administration of an immune checkpoint regulator, in combination with the immune checkpoint regulator, an amount of an anti-CD4 antibody or antigen-binding fragment effective to deplete CD4-positive immune cells, said antibody or fragment being selected from: 1) an anti-CD4 antibody having an ADCC activity higher than the ADCC activity of the known anti-CD4 antibody 6G5 and/or a CDC activity that is higher than the CDC activity of the known anti-CD4 antibody OKT4, or 2) an anti-CD4 antibody or antigen-binding fragment thereof which antibody or fragment comprises a cytotoxic component bound thereto, wherein said 1) anti-CD4 antibody and said 2) anti-CD4 antibody or antigen-binding fragment thereof is a human-type chimeric antibody, humanized antibody, or human antibody against human CD4; and wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment thereof is sufficient to reduce one or more potentially lethal, anaphylactic side-effects associated with administration of an immune checkpoint regulator, does not reasonably provide enablement for a method for reducing any one or more lethal side effects of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing any one or more lethal side effects of the immune checkpoint regulator, in combination with the immune checkpoint regulator… wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce any one or more lethal side effects of the immune checkpoint regulator.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

At page 17, 1st paragraph the instant specification teaches (emphasis added):

“As anticancer drugs based on regulation of immune checkpoints, an anti-CTLA-4 antibody, anti-PD-1 antibody, anti-PD-L1 antibody and the like are being developed for melanoma, lung However, such immune checkpoint antibodies are known to have side effects such as autoimmune disease-like side effects, and lethal cases have also been reported…. in the future, anticancer drugs based on regulation of immune checkpoints will be developed for various cancers including solid cancers and blood cancers.  If the problem of side effects is solved by the present invention, practical application of those anticancer drugs may be largely promoted.  Details of the mechanism of the reduction of side effects of immune checkpoint regulators by anti-CD4 components are not clear.  Although the scope of the present invention is not bound by theories, the following mechanism can be assumed.  As side effects caused by immune checkpoint regulators, autoimmune disease-like symptoms are known.  On the other hand, the following Example 4 shows that a side effect of immune checkpoint antibodies found in a 4T1 tumor-bearing mouse model is anaphylaxis. Autoimmune disease-like symptoms have the same mechanism as that of allergic reactions. It is thought that removal of CD4-positive immune cells from the body by administration of an anti-CD4 component suppresses generation or action of factors (for example, excessively responding T cells) that may be involved in occurrence of the above symptoms, resulting in the reduction of the side effects.”
Example 4 of the instant specification describes how 4T1 tumor mice treated with anti-PD-1 or anti-PD-L1 alone began to show “serious anaphylaxis” as soon as several minutes after the third or fourth administration of anti-PD-1 or anti-PD-L1 antibody, leading to death in many mice (see paragraph 73).

The combined teachings of the specification would suggest to the ordinarily skilled artisan that working example 4 is a proxy or model for immune checkpoint regulator antibody induced allergy-like, anaphylactic side effects which presumably can be lethal in some patients receiving an immune checkpoint regulator.

From the above it appears that claims 12, 25 and 27, and dependent claims thereof, as amended, given their broadest reasonable interpretation consist with the teachings of the instant specification, encompass in their breadth (i) administering an amount of depleting anti-CD4 antibody sufficient to reduce the lethal, allergy-like, anaphylactic side-effect associated with any one or more additional lethal, autoimmune disease-like side-effect(s) of immune checkpoint regulators.  

Note that like claim 12 and dependent claims thereof, claims 25, 27, and dependent claims thereof recite, “A method for cancer therapy, said method comprising: administering in combination with one or more immune checkpoint regulators to a patient BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/LRS/nbtApplication No.: 15/316,592Docket No.: 0760-0470PUS1 Reply to Office Action of November 03, 2020Page 4 of 16in need thereof an effective amount of an anti-CD4 antibody or antigen-binding fragment to deplete CD4-positive immune cells… wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce a lethal side effect of the one or more immune checkpoint regulators, thereby improving survival rate of the patient.”

Working examples 2-4 of the instant specification analyze the effect of a particular anti-murine CD4 antibody, GK1.5, well known from the prior art to be capable of depleting CD4-positive cells in the mouse body by CDC, on the survival rate of C57BL/6 or BALB/c mice transplanted with murine B16F10 melanoma tumor cells, with murine RENCA renal cancer cells, or with murine 4T1 breast cancer cells, and further treated with various checkpoint antibodies such as anti-PD-1, anti-PD-L1, anti-GITR, anti-LAG3 anti-TIM3, anti-OX40 and anti-BTLA.

Figures 2-12 show the effect of administering the various immune checkpoint regulatory antibodies on mouse survival rates, demonstrating in all cases that murine death occurred as soon as the same day the 2nd (day 8),  3rd (day 14) or 4th (day 18) dose of immune checkpoint regulatory antibod(ies) was/were administered.

However, the instant specification does not provide any guidance for what amount of any anti-human CD4 antibody would be sufficient to reduce one or more of any lethal side effects of any “immune checkpoint regulator” in any human cancer patient.

Note that according to the teachings of the instant specification (including claims 1-5 of specification as filed), the “immune checkpoint regulators” of the instant claims include any antagonist of any inhibitory immune checkpoint molecule, such as any antagonist of any one of PD-1, CTLA-4, LAG-3, TIM-3, BTLA, PD-Ll, PD-L2, CD80, CD86, GAL9, HVEM, BTLA, LAG-3 and TIM-3, as well as any agonist of any co-stimulatory immune checkpoint molecule, such as any agonist of any one of CD137, OX40, CD137L, OX40L, TNFSF18 and GITR.

Thus, the claimed methods encompass in their breadth methods for reducing a large genus of lethal side effects (see the instant specification at page 4, paragraph 0007 as well as the teachings of Liu et al., Clinical & Translational Immunology (2014) 3, e22, of record, at Fig. 1) associated with the administration of any one of a large genus of “immune checkpoint regulators” (see above), which have diverse biological effects on a variety of different cell types.

Additionally, the prior art teachings of Murphy et al. (Blood. 2014;123(14):2172-2180, and Supplement pages 1-11, cited herewith) demonstrated in a murine tumor model based on intradermal injection of the B16-F10 mouse melanoma line into C57BL/6J mice that administration of an anti-tumor antibody + multiple doses of the anti-GITR antibody known as “DTA-1” caused the treated mice to have symptoms of anaphylaxis which led to premature, non-tumor related death in some animals (see Fig. S1 and Supplemental Figure S1 descriptive text; see also 1st and 2nd paragraphs of “Results”).  

Murphy further taught administration of multiple doses of the anti-OX40 antibody known as “OX86” similarly caused anaphylaxis in C57BL/6J mice (see Fig. S4 and Supplemental Figure S1 descriptive text; see also 3rd paragraph of “Results”).

At the paragraph bridging pages 2174-75, Murphy taught:

“…mice that were depleted of CD4+ T cells (supplemental Figure 5) as well as MHC class II–deficient mice (Figure 3D) were  protected from DTA-1–induced anaphylaxis, suggesting a role for CD4+ T cells in anaphylaxis caused by DTA-1… Because CD4+ T cells typically do not secrete vasoactive mediators such as histamine that are important for the pathology of anaphylaxis, the role of CD4+ T cells in DTA-1–induced anaphylaxis is most likely to provide helper signals to B cells to facilitate an anaphylactic antibody response.”

The description for Supplemental Figure S5 of Murphy reads as follows: 

“C57BL/6J mice were treated with 250 μg of anti-CD4 (clone GK1.5) on days -4, +3, and +10 relative to the first dose of DTA-1. The mice were treated with 1 mg DTA-1 on days 0, 4, and 11. Rectal temperatures were monitored for 1 hour following the final DTA-1 injection….”

Thus, the teachings of Murphy showed that while antibodies that bind GITR and OX40 were known to “result in significant tumor protection in preclinical models” as recited in the Abstract, treatment of mice with anti-GITR and anti-OX40 antibodies was also able to induce anaphylaxis.

Murphy concludes with the following at page 2177, right col. – page 2178 (emphasis added):

“Together with our data showing anaphylaxis upon retreatment with DTA-1 and OX86 in mice, this suggests that antibodies targeting T cells may be particularly susceptible to anaphylactic sensitization.  Our results indicate that caution should be exercised when administering multiple doses of anti-GITR or anti-OX40 to patients, especially if high levels of antidrug IgE or IgG1 antibodies are observed after the first dose….These data are important because patients with cancer are currently being treated with anti-GITR and anti-OX40 in clinical trials, and anticipating immune-based side effects will result in safer trials and will possibly expedite FDA approval for these and other immunotherapies.  Understanding anaphylaxis caused by antidrug antibodies is particularly significant because it is a phenomenon that has been observed in patients re-treated with other antibodies…. It will be important to dose slowly and include quantitative monitoring of antidrug IgE and IgG1 antibodies in clinical trials using GITR agonist antibodies. Moreover, the availability of anti-PAF drugs in the clinic for use in cardiac rehabilitation suggests that inclusion of these drugs in future clinical trials to mitigate adverse immune-mediated events is a possibility.”

In the Introduction at the paragraph bridging pages 2172-73, Murphy also teaches “In this study, we show that engagement of the TNFR superfamily members GITR and OX40 with repetitive intraperitoneal doses of the agonist antibodies DTA-1 and OX86, respectively, causes + T cells, B cells, basophils, platelet-activating factor (PAF), and GITR.  We suggest a mechanism in which anaphylaxis results from generation of anaphylactic anti-DTA-1 antibodies.  Anaphylaxis caused by DTA-1 can be reduced or prevented by an antibody that neutralizes interleukin-4 (IL-4), a PAF antagonist, or a basophil-depleting antibody.  These results suggest that anaphylactic antidrug antibody generation may be of particular concern when using agonist antibodies targeting GITR and OX40.”

Finally, as taught by Murphy in the first discussion paragraph, and reflected in the timescales of Figs. 1-6 of Murphy, anaphylactic symptoms, such as diminished body temperature, are observed very rapidly after the final dose of anti-GITR or anti-OX40 immune checkpoint regulatory antibody has been administered.

While the skilled artisan was enabled by the teachings of the instant specification and in the knowledge in the art as exemplified by the teachings of Murphy et al. (2014) to practice a method for reducing one or more potentially lethal, anaphylactic side-effects associated with administration of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing said potentially lethal, anaphylactic side-effects associated with administration of an immune checkpoint regulator, in combination with the immune checkpoint regulator, an amount of an anti-CD4 antibody or antigen-binding fragment effective to deplete CD4-positive immune cells, said antibody or fragment being selected from: 1) an anti-CD4 antibody having an ADCC activity higher than the ADCC activity of the known anti-CD4 antibody 6G5 and/or a CDC activity that is higher than the CDC activity of the known anti-CD4 antibody OKT4, or 2) an anti-CD4 antibody or antigen-binding fragment thereof which antibody or fragment comprises a cytotoxic component bound thereto, wherein said 1) anti-CD4 antibody and said 2) anti-CD4 antibody or antigen-binding fragment thereof is a human-type chimeric antibody, humanized antibody, or human antibody against human CD4; and wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment thereof is sufficient to reduce one or more potentially lethal, anaphylactic side-effects associated with administration of an immune checkpoint regulator, in the absence of undue experimentation; however, the teachings of the instant specification fail to enable the skilled artisan to practice the breadth of any one or more lethal side effects of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing any one or more lethal side effects of the immune checkpoint regulator, in combination with the immune checkpoint regulator… wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce any one or more lethal side effects of the immune checkpoint regulator in the absence of undue experimentation.

As described by Liu et al. (Clinical & Translational Immunology (2014) 3, e22, of record), potentially lethal administration of antagonists of inhibitory immune checkpoint molecules, such as anti-PD-1 or anti-CTLA-4 antagonists, or agonists of co-stimulatory immune checkpoint molecules, such as anti-CD137 agonists, can occur in rare cases (see, e.g., at page 2, right col., 1st full paragraph; at page 4, left col., last full paragraph and in Fig. 1).

However, there are no substantial indications in the teachings of Liu that the grade 4, potentially lethal side effects of anti-PD-1, anti-CTLA-4 or anti-CD137 antibody treatment affecting the various organ systems displayed in Fig. 1 were known to be the consequence of allergic, anaphylactic-like side effects due to anti-PD-1, anti-CTLA-4 or anti-CD137 administration prior to applicant’s effective filing date.  

Indeed, other than the teaching that “it has also been shown that repeated dosing of agonistic antibodies to co-stimulatory receptors such as GITR induced anaphylaxis in tumour-bearing mice that was caused by serum antibodies, and dependent on CD4+ T cells, B cells, basophils, platelet-activating factor and GITR,” with reference to the publication of Murphy et al. (2014)(cited above), the teachings of Liu make no mention of any role for CD4+ T cells, B cells, basophils or platelet-activating factor in the pathogenesis of the grade 3 or grade 4, potentially lethal, irAEs.

In fact, Liu teaches that to have an accurate murine model for “immune response adverse events” or “irAEs” seen in human patients with the administration of immune checkpoint inhibitors or with administration of co-stimulatory immune checkpoint agonists, one will need to mimic the  kinetics of adverse event occurrences observed in the clinic which first appear around weeks 3, 

Similarly, Della Vittori Scarpati et al. (of record prior art published Feb. 2014, hereinafter DVS) teaches FDA/EMA approved treatment of metastatic melanoma by intravenously administering 3 mg/kg of the anti-CTLA-4 antagonist, ipilimumab, every 3 weeks for four doses can, in a subset of patients, cause a range of grade 3 and grade 4 tissue- and organ-specific toxicities occurring weeks after the initial dose (see page 204, left col., lines 5-10).  For example, gastrointestinal toxicity occurs 5-12 weeks after the first dose of ipilimumab; hepatotoxicity occurs with an average time to onset of 3-9 weeks after the first dose of ipilimumab; skin toxicity occurs 2-4 weeks after the first dose of ipilimumab; and hypophysitis occurs 6 weeks after the first dose of ipilimumab (see page 204, right col., half-way down; page 206, left col., 2nd full paragraph; right col., first sentence of “Skin toxicity;” page 207, col. bridging paragraph).  

Notably, the kinetics of organ-specific toxicities described by DVS imply that some of the potentially lethal grade 3 and grade 4 “immune response adverse events” or “irAEs” occur prior to (i.e., after the first dose), OR at the time of administration of the second dose of the immune checkpoint regulator.  Thus, the irAEs kinetics described in DVS are unlike the anaphylaxis responses observed in the instant specification where, in most treated mice (see Figs. 2-5, 7-9, 11 and 12), the first instances of anaphylactic death appears at day 14, i.e., only after the third dose of immune checkpoint regulator.

Thus, it would, in turn, be clear to the skilled artisan that to have an accurate murine model for the potentially lethal grade 3 and grade 4 “immune response adverse events” or “irAEs” occasionally seen in human recipients of immune checkpoint regulators, the skilled would need a model that not only involves the same organ-specific toxicities observed in human patients, but also mimics the response kinetics observed in human patients.

However, the tumor model of the instant specification is not one that would be expected from the teachings of Liu to be capable of accurately modeling (i) the diversity of organ-specific toxicities observed in human patients, or (ii) the response kinetics observed in human patients for potentially lethal grade 3 or grade 4 irAEs.  
This is because, in the model of the instant specification, the antibody-based immune checkpoint regulator induced murine death largely started on the day the 3rd dose of antibody-based immune checkpoint regulator was administered (day 14)(see Figs. 2-5, 7-9 and 12 portraying mouse death induced by anti-PD-L1, anti-CTLA-4, anti-OX40, anti-CTLA-4/anti-PD-1, anti-GITR, anti-LAG-3, anti-TIM-3, anti-PD-1 and anti-PD-L1 antibodies, respectively).  

It is acknowledged that in some of the examples of the instant specification, antibody-based immune checkpoint regulators were shown to induce murine death starting on the day the 2nd dose of antibody-based immune checkpoint regulator was administered (day 8)(see Figs. 6 and 10 portraying mouse death induced by anti-BTLA and anti-PD-L1), or starting on the day the final dose of antibody-based immune checkpoint regulator was administered (day 14)(see Fig. 11 portraying mouse death induced by anti-PD-1 and anti-PD-L1).  

However, by contrast to the teachings of SVP, in no instances was an adverse event observed prior to administration of the second dose of antibody-based immune checkpoint regulator, demonstrating yet another way in which this anaphylaxis-based side-effect does not accurately model (i) the diversity of organ-specific toxicities observed in human patients, or (ii) the response kinetics observed in human patients for potentially lethal grade 3 or grade 4 irAEs.

Notably, the teachings of Murphy at Fig. S1 are consistent with the working examples of the instant specification in that the C57BL/6J mice of Murphy only began dying after the 3rd dose of the agonistic DTA-1, anti-GITR antibody (see Supplemental Fig. S1 description at Supplemental pages 2-3).

Finally, it should be noted that upon considering the teachings of Example 4 beginning at page 27 of the instant specification the skilled artisan would quite uncertain if inhibiting the anaphylactic response to certain antibodies that bind checkpoint regulators by depleting anti-CD4 T-cells would have any affect on the genus of potentially lethal grade 3 or grade 4 no apparent relationship between the lethal side effects associated with immune checkpoint regulators as exemplified in working examples of the instant specification and the kinetically different, but still potentially lethal, grade 3 or grade 4 irAEs that manifest in certain organs of patients treated with anti-PD-1, anti-CTLA-4 or anti-CD137 antibodies (see Liu at page 4, left col., last full paragraph and in Fig. 1).

Thus, teaching the skilled artisan a method for inhibiting a potentially lethal anaphylactic response to immune checkpoint regulator antibody infusion by also administering a depleting anti-CD4 antibody does not provide the skilled artisan with sufficient guidance or direction to also reduce the genus of potentially lethal grade 3 or grade 4 autoimmune disease-like side effects associated with administration of checkpoint modulators by also administering a depleting anti-CD4 antibody.

Again, there is no mention in the teaching of Liu that an allergic response to immune checkpoint regulator antibody infusion, apart from what is disclosed in the teachings of Murphy et al., plays any role in the genus of potentially lethal grade 3 or grade 4 autoimmune disease-like side effects associated with administration of checkpoint modulators.

In the absence of any substantive guidance from the instant specification as to what conditions, if any, allow an anti-CD4 antibody with high cytotoxic activity to reduce the breadth of any one or more lethal side effects brought on by any immune checkpoint regulator, said method comprising: administering to a patient in need of reducing any one or more lethal side effects of the immune checkpoint regulator, in combination with the immune checkpoint regulator… wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce any one or more lethal side effects of the immune checkpoint regulator, it would take the skilled artisan undue trial and error experimentation to begin to discover how to practice the claimed method to its full breadth.



In view of the lack of predictability of the art to which the invention pertains, the lack of working examples, and the level of skill and knowledge in the art, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to practice the claimed method in a manner reasonably correlated with the scope of the claims.  Without such guidance, the skilled artisan would have to resort to undue trial and error experimentation to begin to discover the conditions under which the claimed method can be practiced, which is insufficient to constitute adequate enablement.

In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed method commensurate with the scope of the claims.

Claims 12-20, 22, 25, 26, 28, 29, 30, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150353637, cited herewith) in view of Murphy et al. (Blood. 2014;123(14):2172-2180, and Supplement pages 1-11, cited herewith) and Nakagawa et al. (8399621, of record) as evidenced by the teachings of Kim et al. (20170007698, of record).

Claim 12 and dependent claims thereof recite, “A method for reducing one or more lethal side effects of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing one or more lethal side effects of the immune checkpoint regulator, in combination with the immune checkpoint regulator… wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce one or more lethal side effects of the immune checkpoint regulator.”

At page 17, 1st paragraph the instant specification teaches:
However, such immune checkpoint antibodies are known to have side effects such as autoimmune disease-like side effects, and lethal cases have also been reported…. in the future, anticancer drugs based on regulation of immune checkpoints will be developed for various cancers including solid cancers and blood cancers.  If the problem of side effects is solved by the present invention, practical application of those anticancer drugs may be largely promoted.  Details of the mechanism of the reduction of side effects of immune checkpoint regulators by anti-CD4 components are not clear.  Although the scope of the present invention is not bound by theories, the following mechanism can be assumed.  As side effects caused by immune checkpoint regulators, autoimmune disease-like symptoms are known.  On the other hand, the following Example 4 shows that a side effect of immune checkpoint antibodies found in a 4Tl tumor-bearing mouse model is anaphylaxis. Autoimmune disease-like symptoms have the same mechanism as that of allergic reactions. It is thought that removal of CD4-positive immune cells from the body by administration of an anti-CD4 component suppresses generation or action of factors (for example, excessively responding T cells) that may be involved in occurrence of the above symptoms, resulting in the reduction of the side effects.”
Example 4 of the instant specification describes how 4T1 tumor mice treated with anti-PD-1 or anti-PD-L1 died of apparent “serious anaphylaxis.” (see paragraph 73).  

The combined teachings of the specification would suggest to the ordinarily skilled artisan that working example 4 is a proxy or model for immune checkpoint regulator antibody induced allergy-like, autoimmune disease-like, side effects which, according to page 17, 1st paragraph of specification, can be lethal in patients receiving an immune checkpoint regulator.

From the above it appears that claim 12 and dependent claims as amended, given their broadest reasonable interpretation consist with the teachings of the instant specification, encompass in their breadth (i) administering an amount of depleting anti-CD4 antibody sufficient to reduce the lethal, autoimmune disease-like anaphylactic side-effect associated with administration of an  side-effect(s) of immune checkpoint regulators.  

Like claims 12 and dependent claims thereof, claims 25, 27, and dependent claims thereof recite, “A method for cancer therapy, said method comprising: administering in combination with one or more immune checkpoint regulators to a patient BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/LRS/nbtApplication No.: 15/316,592Docket No.: 0760-0470PUS1 Reply to Office Action of November 03, 2020Page 4 of 16 in need thereof an effective amount of an anti-CD4 antibody or antigen-binding fragment to deplete CD4-positive immune cells… wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce a lethal side effect of the one or more immune checkpoint regulators, thereby improving survival rate of the patient.”

Starting at paragraph 2, Wang teaches “Glucocorticoid-induced TNFR-related protein (GITR), a co-stimulatory molecule also known as TNFRSF18, AITR, CD357, and GITR-D, is a member of the TNF receptor family originally identified in murine T cell lines treated with dexamethasone (Nocentini et al., PNAS 1997; 94:6216-21).  Other related members of the TNF receptor family include CD40, CD27, 4-1BB, and OX40. Although GITR expression is low in naive CD4+ and CD8+ cells, it is constitutively expressed in regulatory T cells (Tone et al., PNAS 2003; 100:15059-64).  However, once its expression is induced on effector T cells, GITR engagement promotes their activation, proliferation, and cytokine production….”

At paragraph 817, Wang teaches: “In one embodiment, a subject having a disease that may benefit from stimulation of the immune system, e.g., cancer or an infectious disease, is treated by administration to the subject of an anti-GITR antibody and an immuno-oncology agent, wherein the immuno-oncology agent is an OX40 agonist, such as an agonistic OX40 antibody. Suitable OX40 antibodies include, for example, MEDI-6383, MEDI-6469 or MOXR09I6 (RG7888; WO06/029879).”  (see also paragraphs 702, 784 and 785).

However, Wang does not explicitly teach a method for reducing one or more lethal side effects of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing one or more lethal side effects of the immune checkpoint regulator, in combination 

Likewise, Wang does not explicitly teach a method for cancer therapy, said method comprising: administering in combination with one or more immune checkpoint regulators to a patient in need thereof an effective amount of an anti-CD4 antibody…to deplete CD4-positive immune cells, said antibody…being selected from: 1) an anti-CD4 antibody having an ADCC activity higher than the ADCC activity of the known anti-CD4 antibody 6G5 and/or a CDC activity that is higher than the CDC activity of the known anti-CD4 antibody OKT4, or 2) an anti-CD4 antibody… which antibody…comprises a cytotoxic component bound thereto, wherein said 1) anti-CD4 antibody and said 2) anti-CD4 antibody…are a human-type chimeric antibody, humanized antibody, or human antibody against human CD4; and wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce a lethal side effect of the one or more immune checkpoint regulators, thereby improving survival rate of the patient (claim 25), including wherein administration of the anti-CD4 antibody or the antigen-binding fragment is not carried out before administration of the immune checkpoint regulator is started (claim 31).

Murphy demonstrates in a murine tumor model based on intradermal injection of the B16-F10 mouse melanoma line into C57BL/6J mice that administration of an anti-tumor antibody + multiple doses of the anti-GITR antibody known as “DTA-1” caused the treated mice to have st and 2nd paragraphs of “Results”).  

Murphy further teaches administration of multiple doses of the anti-OX40 antibody known as “OX86” similarly caused anaphylaxis in C57BL/6J mice (see Fig. S4 and Supplemental Figure S1 descriptive text; see also 3rd paragraph of “Results”).

At the paragraph bridging pages 2174-75, Murphy teaches (emphasis added):

“…mice that were depleted of CD4+ T cells (supplemental Figure 5) as well as MHC class II–deficient mice (Figure 3D) were  protected from DTA-1–induced anaphylaxis, suggesting a role for CD4+ T cells in anaphylaxis caused by DTA-1… Because CD4+ T cells typically do not secrete vasoactive mediators such as histamine that are important for the pathology of anaphylaxis, the role of CD4+ T cells in DTA-1–induced anaphylaxis is most likely to provide helper signals to B cells to facilitate an anaphylactic antibody response.”

The description for Supplemental Figure S5 reads as follows: 

“C57BL/6J mice were treated with 250 μg of anti-CD4 (clone GK1.5) on days -4, +3, and +10 relative to the first dose of DTA-1. The mice were treated with 1 mg DTA-1 on days 0, 4, and 11. Rectal temperatures were monitored for 1 hour following the final DTA-1 injection….”

Thus, the teachings of Murphy show that while antibodies that bind GITR and OX40 are known to “result in significant tumor protection in preclinical models” as recited in the Abstract, treatment of mice with anti-GITR and anti-OX40 antibodies can also induce anaphylaxis.

Murphy concludes with the following at page 2177, right col. – page 2178 (emphasis added):

“Together with our data showing anaphylaxis upon retreatment with DTA-1 and OX86 in mice, this suggests that antibodies targeting T cells may be particularly susceptible to anaphylactic sensitization.  Our results indicate that caution should be exercised when administering multiple doses of anti-GITR or anti-OX40 to patients, especially if high levels of antidrug IgE or IgG1 antibodies are observed after the first dose….These data are important because patients with cancer are currently being treated with anti-GITR and anti-OX40 in clinical trials, and anticipating immune-based side effects will result in safer trials and will possibly expedite FDA approval for these and other immunotherapies.  Understanding anaphylaxis caused by antidrug antibodies is particularly significant because it is a phenomenon that has been observed in patients re-treated with other antibodies…. It will be important to dose slowly and include quantitative monitoring of antidrug IgE and IgG1 antibodies in clinical trials using GITR agonist antibodies. Moreover, the availability of anti-PAF drugs in the clinic for use in cardiac rehabilitation suggests that inclusion of these drugs in future clinical trials to mitigate adverse immune-mediated events is a possibility.”

Given the reference teachings it would have been obvious to the ordinarily skilled artisan treating cancer, e.g., by combined administration of anti-GITR and anti-OX40 antibodies as taught by Wang, that should a patient so treated exhibit signs of an anti-GITR and/or anti-OX40 anaphylactic reaction, which would not be surprising given the teachings of Murphy, then there are multiple means by which the clinician could go about addressing this potentially lethal side effect.

For example, it would have been obvious the ordinarily skilled artisan that one method of stifling this not unexpected anaphylactic reaction would be by administering a depleting anti-CD4 antibody.  A reason the skilled artisan would have had a reasonable expectation such a treatment would not substantially interfere with their stimulation of anti-tumor T-cells with anti-GITR and anti-OX40 antibodies is because, as evidenced by the teachings of Kim, the skilled artisan would have known that depleting anti-CD4 antibodies can be successfully administered contemporaneously with immune checkpoint inhibitors when treating cancer.   

With respect to the particular T-cell depleting anti-CD4 antibody to be administered, it further would have been obvious to one of ordinary skill in the art that Nakagawa teaches a humanized version of an anti-CD4 antibody, “KM8045,” that binds and depletes CD4-expressing T cells 

Nakagawa further teaches their anti-CD4 antibodies can be chemically or genetically bound to a radioisotope, or to a protein, wherein said protein can be a toxic protein such as ricin or diphtheria toxin (see col. 23, 3rd and 6th full paragraphs; col. 25, 2nd and 3rd full paragraphs).  

Given the reference teachings it would have been obvious to the ordinarily skilled artisan treating cancer, e.g., by combined administration of anti-GITR and anti-OX40 antibodies as taught by Wang, that should a patient so treated exhibit signs of an anti-GITR and/or anti-OX40 anaphylactic reaction this potentially lethal side effect could be treated by administering the depleting anti-CD4 antibody described by Nakagawa, with the predicted result being ADCC-dependent depletion of CD4-expressing T cells and a stifling of the potentially lethal anaphylactic side effect.

A reason the skilled artisan would have been motivated to use the depleting humanized anti-CD4 antibody of Nakagawa as the antibody of choice to mitigate the potentially lethal side effects associated with the anti-GITR and anti-OX40 antibody cancer treatment described by Wang is because, as shown by Nakagawa, the KM8045 antibody not only has superior ADCC but also exhibits CDC ability which could be helpful in those instances where the effector cells that mediate ADCC are not accessible, e.g., in the context of the melanoma or non-Hodgkins lymphoma tumor microenvironment.

Likewise, it further would have been obvious to one of ordinary skill in the art, and in some instances one of ordinary skill in the art would been motivated to make the CD4 T-cell cytotoxicity of the humanized KM8045 antibody of Nakagawa yet more potent, e.g., by further conjugating said antibody to a radioisotope or toxic protein such as diphtheria toxin.

subsequent to administration of the anti-GITR and anti-OX40 antibodies, and further given the teachings of Murphy that the anti-GITR and anti-OX40 antibodies caused an anaphylactic-like reaction only after multiple doses were administered (see Murphy at page 2173, left col., 2nd full paragraph and right col., last full paragraph), it would have been obvious to the skilled artisan that the anti-CD4 antibody only need be administered after administration of the anti-GITR and anti-OX40 antibodies.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 12-20, 22 and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150353637, cited herewith) in view of Murphy et al. (Blood. 2014;123(14):2172-2180, and Supplement pages 1-11, cited herewith) and Nakagawa et al. (8399621) as evidenced by the teachings of Kim et al. (20170007698) as applied to claims 12-20, 22, 25, 26, 28, 29, 30, 31, 33 and 34 above, and further in view of Natsume et al. (Drug Design, Development and Therapy 2009:3 7–16, of record) and Cardarelli et al. (Cancer Immunol Immunother (2010) 59:257–265, of record).

The teachings of Wang in view of Murphy and Nakagawa as evidenced by Kim are given above.

However, Wang in view of Murphy and Nakagawa as evidenced by Kim do not explicitly teach a method of treatment wherein the administered anti-CD4 antibody contain no core fucoses in sugar chains present in its Fc region.

That said, as described above, Nakagawa teaches a humanized version of an anti-CD4 antibody, “KM8045,” that binds and depletes CD4-expressing T cells with an ADCC activity that exceeds 

Nakagawa further teaches the effector activity of the anti-CD4 antibodies of their invention can be controlled using, e.g., methods that diminish the amount of fucose attached to the antibody which increases the antibody’s ADCC activity (see Section 4 at Cols 40-41).  For example, Nakagawa teaches at lines 59-66 of Col. 40, “According to a method for lowering a content of fucose which is bound to a complex type N-linked sugar chain bound to Fc of the antibody, an antibody to which fucose is not bound can be obtained by the expression of an antibody using a CHO cell which is deficient in a gene encoding C.1.6-fucosyltransferase. The antibody to which fucose is not bound has a high ADCC activity.”

Similar to Nakagawa, Natsume teaches ADCC enhancement by fucose removal is considered an important technique for the development of therapeutic antibodies mediating ADCC: “It is widely recognized that the core fucose of Fc-linked oligosaccharides greatly affects the ADCC of therapeutic antibodies and the removal of the fucose markedly enhances the ADCC via improved FcγRIIIa binding without altering antigen binding or CDC.”  (see page 10).

Similar to Nakagawa and Natsume, at page 258, left col., final three sentences before last sentence Cardarelli teaches “One of the most successful modifications to the Fc carbohydrate structure has been the removal of fucose, which results in an improved binding interaction with the FcγRIIIa carbohydrate [21].  A small proportion of native IgG is nonfucosylated, thus the generation of immune reactions to the glycoengineered antibody is unlikely. Moreover, the improved ADCC activity generated with nonfucosylated antibodies may allow enhanced anticancer activity without the immunogenic risk of amino acid substitutions in the human Fc structure.”  Cardarelli also adds to the teachings of Nakagawa and Natsume by showing that not only does their defucosylated anti-CD19 antibody deplete B-cells to a greater extent than the normally fucosylated parent anti-CD19 antibody control, but also “…the duration of B-cell depletion was longer for MDX-1342. B-cell numbers reached a nadir at approximately
3 weeks and slowly recovered.”



That said, it further would have been obvious to the ordinarily skilled artisan based on the teachings of Nakagawa, Natsume and Cardarelli that the humanized KM8045 antibody of Nakagawa could be made yet more potent as CD4+ cell depleting agent by producing a defucosylated version thereof.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 12-14, 17, 20, 22, 25 and 26 stand rejected, and new claims 28-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20170007698) in view of Nakagawa et al. (8399621) and Kim et al. (Blood. 2007;109:4655-4662, hereinafter “Kim 2”).

Claim 12 and dependent claims thereof recite, “A method for reducing one or more lethal side effects of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing one or more lethal side effects of the immune checkpoint regulator, in combination with the immune checkpoint regulator… wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce one or more lethal side effects of the immune checkpoint regulator.”

At page 17, 1st paragraph the instant specification teaches, “As anticancer drugs based on regulation of immune checkpoints, an anti-CTLA-4 antibody, anti-PD-1 antibody, anti-PD-L1 antibody and the like are being developed for melanoma, lung cancer, leukemia, gastric cancer, lymphoma, renal cancer, and the like.  However, such immune checkpoint antibodies are known to have side effects such as autoimmune disease-like side effects, and lethal cases have also been reported…. in the future, anticancer drugs based on regulation of immune checkpoints will be developed for various cancers including solid cancers and blood cancers.  If the problem of side effects is solved by the present invention, practical application of those anticancer drugs may be largely promoted.  Details of the mechanism of the reduction of side effects of immune checkpoint regulators by anti-CD4 components are not clear.  Although the scope of the present invention is not bound by theories, the following mechanism can be assumed.  As side effects caused by immune checkpoint regulators, autoimmune disease-like symptoms are known.  On the other hand, the following Example 4 shows that a side effect of immune checkpoint antibodies found in a 4Tl tumor-bearing mouse model is anaphylaxis. Autoimmune disease-like symptoms have the same mechanism as that of allergic reactions. It is thought that removal of CD4-positive immune cells from the body by administration of an anti-CD4 component suppresses generation or action of factors (for example, excessively responding T cells) that may be involved in occurrence of the above symptoms, resulting in the reduction of the side effects.”
Example 4 of the instant specification describes how 4T1 tumor mice treated with anti-PD-1 or anti-PD-L1 died of apparent “serious anaphylaxis.” (see paragraph 73).  The instant specification seems to suggest working example 4 is a proxy or model for immune checkpoint regulator antibody induced allergy-like, autoimmune disease-like, side effects which, according to page 17, 1st paragraph of specification, can be lethal in patients receiving an immune checkpoint regulator.

From the above it appears that claim 12 and dependent claims as amended, given their broadest reasonable interpretation consist with the teachings of the instant specification, encompass in their breadth (i) administering an amount of depleting anti-CD4 antibody sufficient to reduce the lethal, autoimmune disease-like anaphylactic side-effect associated with administration of an immune checkpoint regulator as exemplified in working example 4 of the instant specification and (ii) administering an amount of depleting anti-CD4 antibody sufficient to reduce one or more additional lethal, autoimmune disease-like side-effect(s) of immune checkpoint regulators.  



The Reference Teachings of Kim

Kim teaches a method of treating, reducing the severity of and/or slowing the progression of cancer in a subject in need thereof, comprising: administering a combination of a therapeutically effective amount of a CD4 lymphocyte depleting agent and an anti-PD-1 immune check point inhibitor to the subject (see claims 4 and 20; paragraphs 7, 51, 53, 55 and 62).  Kim further teaches CD4 lymphocyte depleting agents include depleting anti-CD4 antibodies such as zanolimumab (see claim 10 and paragraph 60), and exemplifies the treatment of a B16 (melanoma) tumor in a syngeneic mouse model with a combination of αPD1 and depleting αCD4 antibodies (see Example 9).  Kim teaches their method will be effective in the treatment of a variety of cancers including melanoma and non-Hodgkin’s lymphoma (see claim 4, paragraphs 12, 13, and 73).
However, Kim does not explicitly teach a method for reducing one or more lethal side effects of an immune checkpoint regulator, said method comprising: administering to a patient in need of reducing one or more lethal side effects of the immune checkpoint regulator, in combination with the immune checkpoint regulator, an effective amount of an anti-CD4 antibody…to deplete CD4-positive immune cells, said antibody…being selected from: 1) an anti-CD4 antibody having an ADCC activity higher than the ADCC activity of the known anti-CD4 antibody 6G5 and/or a CDC activity that is higher than the CDC activity of the known anti-CD4 antibody OKT4, or 2) an anti-CD4 antibody…which antibody…comprises a cytotoxic component bound thereto, wherein said 1) anti-CD4 antibody and said 2) anti-CD4 antibody…is a human-type chimeric antibody, humanized antibody, or human antibody against human CD4; and wherein the 

Likewise, Kim does not explicitly teach a method for cancer therapy, said method comprising: administering in combination with one or more immune checkpoint regulators to a patient in need thereof an effective amount of an anti-CD4 antibody…to deplete CD4-positive immune cells, said antibody…being selected from: 1) an anti-CD4 antibody having an ADCC activity higher than the ADCC activity of the known anti-CD4 antibody 6G5 and/or a CDC activity that is higher than the CDC activity of the known anti-CD4 antibody OKT4, or 2) an anti-CD4 antibody… which antibody…comprises a cytotoxic component bound thereto, wherein said 1) anti-CD4 antibody and said 2) anti-CD4 antibody…are a human-type chimeric antibody, humanized antibody, or human antibody against human CD4; and wherein the effective amount of the anti-CD4 antibody or antigen-binding fragment is sufficient to reduce a lethal side effect of the one or more immune checkpoint regulators, thereby improving survival rate of the patient (claim 25), including wherein administration of the anti-CD4 antibody or the antigen-binding fragment is not carried out before administration of the immune checkpoint regulator is started (claim 31).

While Example 9 of Kim describes administration of the depleting anti-CD4 antibody before administering the anti-PD-1 antibody, other sections of Kim teach that the depleting anti-CD4 antibody can be administered concurrently with or after administration of the immune checkpoint inhibitor.  

For example, paragraph 0060-0062 of Kim teaches (emphasis added):

“[0060] In various embodiments, the CD4 lymphocyte depleting agent is a humanized anti-CD4 antibody or a fragment thereof. In various embodiments, the CD4 lymphocyte depleting agents are zanolimumab, keliximab, and OKT4.  

[0061] In some embodiments of the invention, the CD4 lymphocyte depleting agent and the additional agent are administered concurrently. In other embodiments, the CD4 lymphocyte depleting agent and the additional agent are administered sequentially. For example, the CD4 lymphocyte depleting agent is administered before, during or after administering the additional agent…. 

[0062] In various embodiments, the additional agent is an immune checkpoint inhibitor. Examples of immune checkpoint inhibitors include but are not limited to anti-PD-1 antibodies such as Lambrolizumab (MK-3475), Nivolumab (BMS-936558) and Pidilizumab (CT-011), anti-PD-L1 antibodies such as MPDL3280A(RG7446), MEDI4736 and BMS-936559, anti-PD-L2 antibodies, B7-DC-Fc fusion proteins such as AMP-224, anti-CTLA-4 antibodies such as
tremelimumab (CP-675,206) and ipilimumab (MDX-010)…”

Likewise claims 16 and 17 of Kim recite (emphasis added): 

Claim 16.  A method of treating, reducing the severity of and/or slowing the progression of an infectious disease or cancer in a subject in need thereof, comprising: providing a CD4 lymphocyte depleting agent; providing at least one additional agent selected from the group consisting of an immune check point inhibitor, an adoptive immune therapeutic, an immune adjuvant, and an immune modulating agent; and administering a therapeutically effective amount of the CD4 lymphocyte depleting agent and the additional agent to the subject, thereby treating, preventing, reducing the severity of and/or slowing the progression of the condition in the subject, wherein the CD4 lymphocyte depleting agent and the additional agent are administered concurrently.

Claim 17. A method of treating, reducing the severity of and/or slowing the progression of an infectious disease or cancer in a subject in need thereof, comprising: providing a CD4 lymphocyte depleting agent; providing at least one additional agent selected from the group consisting of an immune check point inhibitor, an adoptive immune therapeutic, an immune adjuvant, and an immune modulating agent; and administering a therapeutically effective amount wherein the CD4 lymphocyte depleting agent is administered before, during or after administering the additional agent.

Moreover, as is made clear from Kim claims 19 and 20, immune checkpoint inhibitors are certainly one species of “additional agent” encompassed in breadth of claims 16 and 17.

Thus, while Example 9 of Kim describes a model system wherein the immune checkpoint inhibitor was administered after the depleting anti-CD4 antibody, Kim also explicitly teaches methods of treatment wherein the CD4 lymphocyte depleting agent is administered concurrently with or after the additional agent, e.g., concurrently with or after administration of an immune check point inhibitor.

Moreover, Nakagawa teaches a humanized version of an anti-CD4 antibody, “KM8045,” that binds and depletes CD4-expressing T cells with an ADCC activity that exceeds that of the 6G5 antibody and which further out-performs that 6G5 antibody in a cancer model based on a human T-Cell lymphoma cell line as the target (see Examples 10 and 11).  The KM8045 antibody is based on the Vh and Vl CDRs obtained from the KM4045 chimeric antibody, which is shown in Example 7 of Nakagawa to have CDC activity by contrast to the 6G5 and OKT4 antibodies (see col 57-58 bridging paragraph).  

Nakagawa further teaches their anti-CD4 antibodies can be chemically or genetically bound to a radioisotope, or to a protein, wherein said protein can be a toxic protein such as ricin or diphtheria toxin (see col. 23, 3rd and 6th full paragraphs; col. 25, 2nd and 3rd full paragraphs).  

Given the reference teachings it would have been obvious to one of ordinary skill that the humanized KM8045 antibody of Nakagawa could be used as the depleting anti-CD4 antibody to practice the method of Kim with the predicted result being ADCC-dependent depletion of CD4-expressing T cells.  A reason the skilled artisan would have been motivated to use the depleting humanized anti-CD4 antibody of Nakagawa as the anti-CD4 antibody of choice in the method of 

Likewise, it further would have been obvious to one of ordinary skill in the art, and in some instances one of ordinary skill in the art would be motivated to make the CD4 T-cell cytotoxicity of the humanized KM8045 antibody of Nakagawa yet more potent, e.g., by further conjugating said antibody to a radioisotope or toxic protein such as diphtheria toxin.

With respect to amount of depleting anti-CD4 antibody and immune checkpoint inhibitor to be administered, Kim teaches a wide variety of dosages and dosage intervals at paragraphs 103-106 and 108-109.  

Moreover, as would be obvious to the skilled artisan, the required amount of anti-CD4 and immune check point inhibitor, such as anti-PD-1 antibody, to be administered depends on not only the pharmacokinetic / pharmacodynamics properties of the particular anti-CD4 and anti-PD-1 antibodies to be administered, but also on the particular type of cancer to be treated.  

For example, the skilled artisan would expect, at the very least, different doses of depleting anti-CD4 antibodies would be required for the treatment of melanoma, which is not a T-cell cancer, versus the treatment of the non-Hodgkin’s CD4+ cutaneous T cell lymphoma which comprises the species of CTCL known as “mycosis fungoides” and “Sezary syndrome” as described by Kim 2 at Discussion.  

Insofar as Kim does not explicitly teach administration of the depleting anti-CD4 antibody in an amount sufficient to reduce the lethal, autoimmune disease-like anaphylactic side-effect associated with administration of an immune checkpoint regulator as exemplified in working Example 4 of the instant specification, or administering an amount of depleting anti-CD4 antibody sufficient to reduce one or more of the additional lethal, autoimmune disease-like side-effect(s) of immune checkpoint regulators, there is no substantive difference between what the instant specification teaches to be an effective amount of depleting anti-CD4 antibody for the claimed method and what Kim teaches as an effective amount of depleting anti-CD4 antibody to be administered in conjunction with any one of several immune check point inhibitors (see Kim paragraph 62) to any one of the wide variety of cancers (see Kim paragraph 73).  Thus, in practicing a method of treatment as taught by Kim the ordinarily skilled artisan will necessarily be reducing a lethal side effect of one or more immune checkpoint regulators.  

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s Arguments

Applicant argues the rejections set forth above based on the teachings of Kim et al. in view of… should be withdrawn for a variety of reasons.

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

Starting at page 8-9 bridging paragraph of their most recent remarks Applicant argues (emphasis added):
 
“The results of Example 9 of Kim et al. are shown in Figure 12, which does not show any
data of mice treated with anti-CD4 antibody alone.  Since this figure fails to show that a
combination therapy with anti-CD4 and anti-PD-1 antibodies has a higher antitumor effect than
an anti-CD4 monotherapy, it is possible that the antitumor effect observed in mice receiving the
combination therapy may be solely exerted by the anti-CD4 antibody (i.e., combined use of the
anti-PD-1 antibody cannot produce even an additive effect), or that an antitumor effect of CD4 depletion may be compromised by combined use of anti-PD-1 antibody.  Although Kim et al. state that "CD4 depletion enhances PD-1 blockade antitumor effect" (par. [0026]) and that the data shown in Figure 12 which lacks the tumor volume of mice receiving a depleting anti-CD4 antibody alone would lead a skilled person who referred to Kim et al. to suspect that Kim et al. might have obscured data of mice receiving an anti-CD4 antibody alone in order to insist that CD4 depletion enhances PD-1 blockade antitumor effect. In either event, the data in Kim, specifically Figure 12, fails to demonstrate that a combination of CD4 lymphocyte depletion and anti-PD-1 antibody produces an antitumor effect at an additive level in their melanoma-transplanted model mice, to say nothing of a synergistic antitumor effect.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

Kim teaches the following in Example 10: “B16 tumor growth curve shows that anti-CD4 antibody has anti-tumor effect (FIG. 13D).”  

Thus, the ordinarily skilled artisan would not “suspect that Kim et al. might have obscured data of mice receiving an anti-CD4 antibody alone in order to insist that CD4 depletion enhances PD-1 blockade antitumor effect” as alleged by applicant because Kim showed in Fig. 13D that anti-CD4 antibody treatment alone inhibited B16 tumor cell growth (the same mouse tumor cell type tested in Example 9).

Moreover, the data presented in Figures 12 and 13D of Kim would not suggest to the ordinarily skilled artisan that “the antitumor effect observed in mice receiving the combination therapy may be solely exerted by the anti-CD4 antibody (i.e., combined use of the anti-PD-1 antibody cannot produce even an additive effect), or that an antitumor effect of CD4 depletion may be compromised by combined use of anti-PD-1 antibody.”  

Rather, it is the examiner’s opinion that the most logical inference the ordinarily skilled artisan would draw from Figs. 12 and 13D of Kim is that combined use of anti-PD-1 and anti-CD4 antibodies has at least an additive effect on tumor growth, and possibly a synergistic effect, given 

At page 9 applicant argues (emphasis added):

“The mouse model used in Example 9 of Kim et al is a tumor model prepared by
transplanting to mice, mouse B16 melanoma cells which were transduced with human gp100
(par. [0115] of Kim et al.), which is an exogenous protein for mice.  The model was constructed
such that an immune response should be strongly induced against the transplanted melanoma
cells in mice by making an exogenous protein to be expressed in melanoma cells…. A tumor model prepared by transplanting tumor cells expressing an exogenous protein to a non-human animal, such as a mouse, is much different from spontaneous solid cancers developed in cancer patients, and is close to a model for assessment of a vaccine immune response against foreign antigens, such as pathogenic microorganisms, rather than a tumor model.  In order to assess antitumor effects against solid cancers, it is necessary to assess effects on an endogenous antigen which is not artificially modified to enhance the immunogenicity. The effect of cancer immunotherapy cannot be correctly assessed by using an animal model prepared by transplanting tumor cells which overexpress a foreign antigen.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As described by Rakhmilevich et al. (Clin Cancer Res. 2001 Apr;7(4):952-61, cited herewith), the B16-hugp100 tumor model was created to assess the ability of therapeutics targeting human gp100 to inhibit tumor growth in a mouse model (see Abstract and Introduction).  By contrast to applicant’s argument, B16-hugp100 tumor cells induce tumor growth similarly to the way in which wild type B16 tumor cells induce tumor growth when implanted intradermally (see Rakhmilevich at Fig. 4, top row).

Moreover, it is the examiner’s opinion that the ordinarily skilled artisan would not agree with applicant’s argument that (emphasis added): “A tumor model prepared by transplanting tumor cells expressing an exogenous protein to a non-human animal, such as a mouse, is much different from spontaneous solid cancers developed in cancer patients, and is close to a model for assessment of a vaccine immune response against foreign antigens, such as pathogenic microorganisms, rather than a tumor model.”

The human gp100 gene introduced into B16-hugp100 tumor cells has substantial homology with the murine gp100 (79.9%); moreover, gene vaccination of mice with hugp100 and mGM-CSF DNA in combination induced “…weak but measurable antitumor effects against wild-type B16 melanoma.” (see Rakhmilevich at page 954-55 bridging paragraph and in the last paragraph on page 959).  The final sentence of Rakhmilevich concludes: “The preclinical model described in this study also allows the testing of different cytokine genes or other immunomodulatory genes for serving as a potential adjuvant in combination with the hugp100 DNA.  Results from this study suggest that the combination of gp100 and GM-CSF DNA warrants testing as a genetic vaccine for clinical evaluation in patients with melanoma.” (emphasis added).

Finally, note that the Experiments described in Examples 8 and 9 of Kim et al., and the tumor growth curves featured in Figs. 11 and 12 of Kim, show mice receiving B16-hugp100 tumor cell transplants experience rapid tumor cell growth, which the ordinarily skilled artisan would surmise leads to murine death, consistent with the teachings in paragraph 0123 of Kim..

When the above is taken together, it is the examiner’s opinion that the ordinarily skilled artisan would consider mice implanted with B16-hugp100 tumor cells to be a reasonable melanoma cancer model, predictive of a reasonable expectation of success in the treatment of human patients based on results found in the murine model.

On the same page of the remarks and extending onto page 10, applicant further argues:

“Kim et al. also used RENCA cells in Examples 3 and 4. Although a detailed explanation

"RENCA-CA9 tumor cells" were transplanted to mice. According to a paper reported by Kim
and co-inventor Wang (Yanping Wang, Xiang-Yang Wang, John R. Subjeck, and Hyung L. Kim.  Mol Cancer Ther 2008;7:3867-3877, enclosed as Exhibit 1), RENCA-CA9 tumor cells are
understood to be RENCA cells stably transduced to express human CA9 (Wang et al., page 3868, left column, "Mice, Cell Lines, and DNA Constructs" heading, first paragraph)….

Indeed, according to the data shown by Kim et al., in RENCA-CA9 tumor-bearing mice, an anti-CD4 antibody alone had no effect (Example 3, [0125], Figure 2A), whereas, in mice bearing human gpl00-transduced Bl6 melanoma tumor, the tumor growth is inhibited by antiCD4 antibody as compared to control group (Example 10, [0138], Figure 13D). These data shown by Kim et al. largely deviate from the present inventors' data obtained by using allograft tumor models whose tumor is constituted by tumor cells not transduced with a foreign antigen.  In the case of such "genuine" allograft tumor models, as shown in Figs. 2 and 11 of the present application, anti tumor effects (survival benefits) of both depleting anti-CD4 monotherapy and combination therapy with depleting anti-CD4 + PD-1 blockade are higher in the Renca tumor model than in the B 16 melanoma tumor model….

Hence, data obtained by using a mouse tumor model bearing mouse tumor cells transduced with an exogenous protein (data shown by Kim et al.) largely deviates from data obtained by a "genuine" allograft tumor model bearing mouse tumor cells transduced with NO exogenous protein (the present inventors' data). Thus, the former model used by Kim et al. cannot be regarded as a suitable model which enables appropriate assessment of antitumor effects on solid cancer of human patients.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

It is this examiner’s opinion that the RENCA-CA9 tumor model utilized by Kim et al. would not be considered by the ordinarily skilled artisan to be an inappropriate model system for human renal cancer.  The ordinarily skilled artisan would recognize that the “RENCA-CA9” tumor  1132–1138, 2006, cited herewith).  According to the Shvarts publication, “Recently, carbonic anhydrase IX (CA-IX) was discovered as a tumor-associated antigen for RCC with potential prognostic and therapeutic value.6,7 Studies have demonstrated nearly 94% of all clear cell RCC specimens express CA-IX on their cell surfaces and normal human renal tissues do not.7” (see page 1132, right col.).

In the sentence bridging pages 1132-33 and beyond Shvarts continues, “The number of shared tumor-associated antigens for kidney cancer is limited5; thus, the presence of T-cell epitopes, as well as its transmembrane location, make CA-IX an ideal antigen for targeted immunotherapy, including both antibody and T-cell mediated approaches. To test the feasibility of targeted immunotherapy, an optimal animal model should involve an animal host with an intact immune system and a tumor cell line that expresses the antigen of interest.  RENCA is a well characterized, spontaneously arising, RCC syngeneic to the Balb/c mouse.11 The RENCA tumor cell line has been demonstrated to have reliable and reproducible growth characteristics in vivo and to demonstrate a metastatic pattern similar to that seen clinically with RCC in humans.11,12  In this report, we describe an experimental murine RCC tumor model expressing CA-IX for the development of CA-IX-directed, immune-based therapies.”

Shvarts describes the rationale behind modifying the murine RENCA cell line to express the human CA-IX gene and characterizes the effect of implanting their tumor model cells in mice (see Results on pages 1133-36).  

Shvarts concludes at page 1137, col. bridging paragraph, “Our heterotopic, metastatic, and orthotopic models demonstrated persistent expression of the CA-IX antigen by the RENCA/CA-IX cell line in vivo. Despite the expression of the CA-IX antigen, little difference in primary tumor or metastatic growth was noted between the RENCA/CA-IX tumor and the parental RENCA tumor. These findings suggest that RENCA/CA-IX alone may not be sufficient to induce the intact immune system of the Balb/c mouse. This model mimics the natural tumor biology observed in patients with CA-IX-expression RCC lesions. In addition to the LABAZ model of human RCC in an immune-compromised host21 and models for antibody-related RCC 22,23 RENCA/CA-IX is an important RCC model for studying targeted immunotherapies in an immune-competent host.”

In view of the above it is the examiner’s opinion that, in contrast to applicant’s argument, the ordinarily skilled artisan would view the murine RENCA/CA-IX tumor model to be an appropriate model for human renal cell carcinoma.

With respect to applicant’s assertion that the results shown in Figs. A-1 and A-2 of the second declaration of Dr. Matsushima are different from the results described in Example 3 of Kim et al. and displayed in Fig. 2A of Kim et al., the examiner does not disagree.  One possible explanation comes from the teaching of Kim in Example 3 that “In a tumor treatment model, palpable RENCA tumors were established in Balb/c mice,” however, it is not clear from the declaration of Dr. Matsushima if the RENCA tumors established in part A of the declaration are any different than those described by Kim.  Aside from this, it is unclear why the same depleting anti-CD4 antibodies (GK1.5) would have no effect on the growth of RENCA-CA9 in the Balb/c mice of Kim but would inhibit RENCA growth in the Balb/c mice of the second declaration of Dr. Matsushima.  It is possible that administering the depleting anti-CD4 antibody at day 5 (as in the declaration of Dr. Matsushima) rather than at day 6 (as described by Kim) after tumor cell administration, and/or administering the tumor cells “subcutaneously into the right abdomen” (as in the declaration of Dr. Matsushima) versus “subcutaneously…into the flank” (as described in paragraph 0115 of Kim) were determinative.

In any case, even if the Kim did not show depleting anti-CD4 antibodies were capable of inhibiting RENCA-CA9 tumor cell growth in Balb/c mice, Kim did show combined administration of depleting anti-CD4 antibodies and temsirolimus was capable of inhibiting RENCA-CA9 tumor cell growth in Balb/c mice beyond that seen with temsirolimus  alone (see Fig. 2B).  Moreover, it is the treatment of cancer with a depleting anti-CD4 AND with an immune checkpoint regulator, such as anti-PD-1, that is exemplified and claimed by Kim.

At page 11, 1st full paragraph of their remarks applicant further argues: 

Considering these teachings as a whole, what Kim et al. teach is a cancer therapy by depletion of CD4 lymphocytes, in particular Tregs.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

Paragraph 0132 of Kim describes the effect of depleting Tregs in “DEREG (DEpletion of REGulatory T cells) transgenic mice, which carry a DTR-eGFP transgene under the control of Foxp3 promoter, allowing specific depletion of Tregs by administering diphtheria toxin (DT),” and paragraph 0133 of Kim describes the effect of adding back Treg subsequent to the depletion of bulk CD4 T-cells with a depleting anti-CD4 antibody.  

Neither one of these experiments looked at the effect of combining an immune checkpoint regulator with depletion of CD4-positive cells.  Rather, both experiments combined the Treg or CD4-depletion with temsirolimus treatment.  

Moreover, showing that specific immune memory is stimulated in an in vivo CTL assay as described in Example 6 of Kim is not the same as showing the successful treatment of cancer with a depleting anti-CD4 and an immune checkpoint regulator, such as anti-PD-1, as taught by Kim in Example 9.

Furthermore, applicant’s argument seems to imply the ordinarily skilled artisan would interpret Kim to require depletion of Tregs only, rather than depletion of all CD4 T-cells, when treating cancer with a depleting anti-CD4 and an immune checkpoint regulator, such as anti-PD-1.   

Moreover, as described throughout Kim, the skilled artisan had no practical way to deplete Tregs in an in vivo clinical setting; by contrast, depleting CD4 lymphocytes with anti-CD4 antibodies was well established:

“Although only a small fraction of CD4 lymphocytes are Treg cells, CD4 depletion remains an effective approach for depleting Treg activity, and importantly, it has the potential for rapid translation to clinical use.” (paragraph 0003)

“Currently there is no clinical strategy to selectively remove Tregs; however, it is feasible to deplete all CD4 lymphocytes.” (paragraph 0125)

“We selected CD4 depletion as a strategy for depleting Tregs since CD4 depletion is feasible in patients.” (paragraph 0132)

Thus, by contrast to applicant’s argument, it remains the examiner’s opinion that the teachings of Kim render the claimed invention obvious.

In the paragraph bridging pages 11-12 applicant further argues, “The fact that blocking of abuse of PD-1 signaling by tumor cells produces therapeutic effects only in approximately 30% of the cancer patients is evidence that the immune system of cancer patients has been so exhausted that blocking of the abuse of PD-1 signaling cannot enhance their immune response enough to fight against cancer.  According to the teachings of Kim et al., if all of the CD4 positive cells including CD4 effector cells which are required for immune activation are depleted by an anti-CD4 antibody, the already exhausted antitumor immunity in cancer patients cannot be sufficiently stimulated again, and thus therapeutic effects against cancer cannot be obtained by administering an agent for depleting all of the CD4 positive cells to cancer patients. Hence, one 

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As described above Kim explicitly teaches the treatment of cancer by a method relying on administration of an immune check point inhibitor and a depleting anti-CD4 antibody, such as zanolimumab (see, e.g., claims 1 and 8-10).  Moreover, as described elsewhere Kim also explicitly teaches methods of treatment wherein the CD4 lymphocyte depleting agent is administered after the additional agent, e.g., after administration of an immune check point inhibitor (see paragraph 0061).  If the skilled artisan were concerned that administering a depleting anti-CD4 antibody before or contemporaneously with the immune check point inhibitor were going to stifle the immune response then the teachings of Kim provide an obvious solution – administer the anti-CD4 antibody subsequent to administration of the immune check point inhibitor.  

Indeed, in paragraph 0125 of Example 3 Kim explicitly teaches such a strategy (emphasis added): 

“…we  hypothesized that the antitumor immunity induced by mTOR inhibition can be further enhanced by targeting Tregs.  Currently there is no clinical strategy to selectively remove Tregs; however, it is feasible to deplete all CD4 lymphocytes.  However, CD4 effector cells are required for immune activation.  Therefore, in our mouse model, CD4 lymphocytes were depleted with αCD4 antibody (αCD4) starting 6 days after immune stimulation by the implanted tumor (FIG. 2).”

In the final paragraph at the bottom of page 12, applicant argues: “Example 4 of the present specification demonstrates anaphylaxis as one example of side effects due to PD-1 blockade monotherapy. As another example of the side effects, Figs. C-1 and C-2 of the Matsushima Declaration show extraordinary weight loss (exacerbated cachexia).  A progressive loss of body 

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

While it is accurate to say that Kim is silent about anti-PD-1 monotherapy induced weight loss, this is not relevant because the teachings of Kim in view of … are sufficient to render the claimed inventions obvious even without teaching anything about reducing one or more lethal side effects associated with administration of an immune checkpoint regulator.  

Moreover, it is worth pointing out that the teachings of the instant specification regarding the effect of anaphylaxis on murine body weight would not have been surprising to the skilled artisan given that other IgE antibody inducing allergic reactions (which is the root of anaphylaxis) were known in the art to cause significant declines in mouse body weight.  For example, as shown by Dourado et al. (Cellular Immunology 270 (2011) 198–206, cited herewith), in a mouse model system in which mice were subcutaneously sensitized with ovalbumin and then further receive an antigen-containing diet which induced the production of anti-ovalbumin IgE antibodies, the mice experience around 20% weight loss (see page 202-03 bridging paragraph and Fig. 1B).

Furthermore, it is noted that there is no reason to think the anaphylactic reaction to immune checkpoint directed antibodies exemplified in the instant specification, and the mouse weight loss described in the 2nd declaration of Dr. Matsushima has any relevance to the cachexia 

At page 13 applicant further argues:

“a)…Certainly, as stated by the Examiner, Della Vittori Scarpati et al. teach that it takes several weeks for manifestation of symptoms of the adverse effect of immune checkpoint inhibitors.  However, responses resulting in the symptoms of the adverse effect are not only started several weeks after the initial dose of an immune checkpoint inhibitor, but are started far earlier than the manifestation of the symptoms in the body of the patient receiving administration of an immune checkpoint inhibitor.

Therefore, when referring to Kim et al., a skilled person who recognized the problem of
the adverse effect of immune checkpoint inhibitors would think that if an immune checkpoint
inhibitor is administered to a patient to trigger responses resulting in the symptoms of the
adverse effect and thereafter an anti-CD4 antibody is administered to the patient to deplete CD4
lymphocytes to thereby stimulate the immune system, then the responses resulting in the
symptoms of the adverse effect are further exaggerated and thus the symptoms of the adverse
effect of the immune checkpoint inhibitor which are subsequently manifested would become
worse.  Therefore, a skilled person who referred to Kim et al. would think that CD4 lymphocyte
depletion by an anti-CD4 antibody should be carried out before triggering of the responses
resulting in the adverse effect by administration of an immune checkpoint inhibitor In other
words, means, a skilled person would be taught by Kim et al. that an immune checkpoint
inhibitor should be administered after carrying out CD4 depletion by administration of an anti-CD4 antibody.

Thus, viewing the prior art references as a whole, a skilled person would not be led to the
idea of administering a depleting anti-CD4 antibody concurrently with or after administration of immune checkpoint inhibitors to treat cancer.”



Firstly, with respect to applicant’s assertion that “responses resulting in the symptoms of the adverse effect are not only started several weeks after the initial dose of an immune checkpoint inhibitor, but are started far earlier than the manifestation of the symptoms in the body of the patient receiving administration of an immune checkpoint inhibitor,” this is nothing more than attorney argument, unsupported by objective evidence as to its veracity. As stated at MPEP 2145, "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).”

Secondly, as described above, claims 16 and 17 of Kim are as follows:

Claim 16.  A method of treating, reducing the severity of and/or slowing the progression of an infectious disease or cancer in a subject in need thereof, comprising: providing a CD4 lymphocyte depleting agent; providing at least one additional agent selected from the group consisting of an immune check point inhibitor, an adoptive immune therapeutic, an immune adjuvant, and an immune modulating agent; and administering a therapeutically effective amount of the CD4 lymphocyte depleting agent and the additional agent to the subject, thereby treating, preventing, reducing the severity of and/or slowing the progression of the condition in the subject, wherein the CD4 lymphocyte depleting agent and the additional agent are administered concurrently.

Claim 17. A method of treating, reducing the severity of and/or slowing the progression of an infectious disease or cancer in a subject in need thereof, comprising: providing a CD4 lymphocyte depleting agent; providing at least one additional agent selected from the group consisting of an immune check point inhibitor, an adoptive immune therapeutic, an immune adjuvant, and an immune modulating agent; and administering a therapeutically effective amount wherein the CD4 lymphocyte depleting agent is administered before, during or after administering the additional agent.

Moreover, working example 3 of Kim describes a situation where administration of anti-CD4 antibody is delayed subsequent to implantation of the immune stimulating tumor, presumably to allow the murine effector CD4 T-cells to recognize the implanted tumor and stimulate an initial immune response.

In any case, the examiner disagrees with applicant’s inference that the skilled artisan considering the teachings of Kim “would not be led to the idea of administering a depleting anti-CD4 antibody concurrently with or after administration of immune checkpoint inhibitors to treat cancer” since Kim explicitly teaches such embodiments.

At page 14, applicant further described various teachings of Kim but does not appear to set forth a substantive argument until the paragraph bridging pages 14-15 of their remarks which states (emphasis added):

“Kim et al. use the term ‘additional agent’ to collectively refer to various agents to be used
in combination with a CD4 lymphocyte depleting agent, including adoptive immune therapeutic
agents such as DC vaccine, mTOR inhibitors such as temsirolimus, and immune checkpoint
inhibitors such as an anti-PD-1 antibody.  The teachings of Kim et al. concerning the order of
administration of a CD4 lymphocyte depleting agent and additional agents cited by the Examiner are directed to all the additional agents, i.e., Kim et al. teach that the CD4 depleting agent is administered before, during or after administering the additional agent including various additional agents mentioned above.  As concluded by Dr. Matsushima, referring to and considering the detailed teachings by Kim et al. described in the Examples, a skilled person at the filing date would understand that an "additional agent" which can be administered before administering a CD4 lymphocyte depleting agent for the purpose of solid cancer therapy is only an adoptive immune therapeutic agent such as DC vaccine.  Hence, it cannot be considered that Kim et al. teach administration of a depleting anti-CD4 antibody concurrently with or after administration of immune checkpoint inhibitors to obtain antitumor effects. (See Matsushima Declaration, page 7) 

Applicants submit, therefore, that the prior art references, when considered carefully and as a whole, do not teach the method of the present invention, whether considered alone or in combination.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

It remains the examiner’s opinion that even if Kim does not provide a working example wherein a depleting anti-CD4 antibody is administered concurrently with or after the administration of an immune checkpoint regulator, such as an anti-PD-1 antibody, Kim very clearly teaches such an embodiment as set forth in the prior Office Action at page 9, last paragraph – page 11, 1st paragraph:

“Notably, while Example 9 of Kim describes a model system wherein the immune checkpoint inhibitor was administered after the depleting anti-CD4 antibody, Kim also explicitly teaches methods of treatment wherein the CD4 lymphocyte depleting agent is administered concurrently with or after the additional agent, e.g., concurrently with or after administration of an immune check point inhibitor.

For example, at paragraph 60-62 Chen teaches (emphasis added):

“[0060] In various embodiments, the CD4 lymphocyte depleting agent is a humanized anti-CD4 antibody or a fragment thereof. In various embodiments, the CD4 lymphocyte depleting agents are zanolimumab, keliximab, and OKT4.  

[0061] In some embodiments of the invention, the CD4 lymphocyte depleting agent and the additional agent are administered concurrently. In other embodiments, the CD4 lymphocyte the CD4 lymphocyte depleting agent is administered before, during or after administering the additional agent…. 

[0062] In various embodiments, the additional agent is an immune checkpoint inhibitor. Examples of immune checkpoint inhibitors include but are not limited to anti-PD-1 antibodies such as Lambrolizumab (MK-3475), Nivolumab (BMS-936558) and Pidilizumab (CT-011), anti-PD-L1 antibodies such as MPDL3280A(RG7446), MEDI4736 and BMS-936559, anti-PD-L2 antibodies, B7-DC-Fc fusion proteins such as AMP-224, anti-CTLA-4 antibodies such as
tremelimumab (CP-675,206) and ipilimumab (MDX-010)…”

Likewise claims 16 and 17 recite:

Claim 16.  A method of treating, reducing the severity of and/or slowing the progression of an infectious disease or cancer in a subject in need thereof, comprising: providing a CD4 lymphocyte depleting agent; providing at least one additional agent selected from the group consisting of an immune check point inhibitor, an adoptive immune therapeutic, an immune adjuvant, and an immune modulating agent; and administering a therapeutically effective amount of the CD4 lymphocyte depleting agent and the additional agent to the subject, thereby treating, preventing, reducing the severity of and/or slowing the progression of the condition in the subject, wherein the CD4 lymphocyte depleting agent and the additional agent are administered concurrently.

Claim 17. A method of treating, reducing the severity of and/or slowing the progression of an infectious disease or cancer in a subject in need thereof, comprising: providing a CD4 lymphocyte depleting agent; providing at least one additional agent selected from the group consisting of an immune check point inhibitor, an adoptive immune therapeutic, an immune adjuvant, and an immune modulating agent; and administering a therapeutically effective amount of the CD4 lymphocyte depleting agent and the additional agent to the subject, thereby treating, preventing, reducing the severity of and/or slowing the progression of the condition in the wherein the CD4 lymphocyte depleting agent is administered before, during or after administering the additional agent.”

Moreover, as further described above, working Example 3 of Kim describes a situation where administration of a depleting anti-CD4 antibody is delayed subsequent to implantation of the immune stimulating tumor, presumably to allow the murine effector CD4 T-cells to recognize the implanted tumor and stimulate an initial immune response.

Thus, the examiner disagrees with applicant’s argument / the conclusion of Dr. Matsushima that the ordinarily skilled artisan considering the teachings of Kim et al. would arrive at the conclusion that the only possible "additional agent" to can possibly be administered before administering a depleting anti-CD4 antibody is a dendritic cell (DC) vaccine.  

Such an interpretation inappropriately forecloses certain embodiments clearly taught by Kim et al., and is inconsistent, e.g., with working Example 3 which describes that because CD4 effector cells are required for immune activation to the implanted RENCA tumor cells, anti-CD4 antibody was deliberately administered 6 days after tumor cell implantation (see Kim at paragraph 0125 and Fig. 2A).

Claims 12-14, 17, 20, 22 and 25-27 stand rejected, and new claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20170007698) in view of Nakagawa et al. (8399621) and Kim et al. (Blood. 2007;109:4655-4662, hereinafter “Kim 2”) as applied to claims 12-14, 17, 20, 22, 25 and 26 stand rejected, and new claims 28-31, 33 and 34 above, and further in view of Natsume et al. (Drug Design, Development and Therapy 2009:3 7–16, of record) and Cardarelli et al. (Cancer Immunol Immunother (2010) 59:257–265, of record).

Claims 12-14, 17, 20, 22 and 25-27 stand rejected essentially for the reasons of record and further for the reasons set forth above.

New claims 28-34 are rejected for the same reasons that claims 12-14, 17, 20, 22 and 25-27 stand rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644